Citation Nr: 0432304	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  00-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cervical discectomy and fusion, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for arthralgia of 
the right ilium with large exostoses, representing a donor 
site, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had verified active duty service from July 1945 
to June 1946 and from October 1962 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In his September 2000 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He notified the RO in 
December 2000 that he instead sought a VA Video Conference 
hearing before a Veterans Law Judge.  However, in a May 2003 
statement, he withdrew his hearing request.  38 C.F.R. 
§ 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has forward flexion of the cervical spine to 
35 degrees, no evidence of ankylosis, and no indication of 
incapacitating episodes resulting from his cervical spine 
disorder.

3.  The veteran's arthralgia of the right ilium with large 
exostoses is productive of a tender scar that has not 
otherwise been shown to result in limitation of functioning.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a cervical discectomy and fusion have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5293 (2003); 68 Fed. Reg. 51454-51458 (August 27, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for arthralgia of the right ilium with large exostoses have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
his disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in an April 
2003 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the April 2003 VCAA letter 
fulfilled all VCAA requirements.  As such, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Cervical spine disorder

In an April 1969 rating decision, the RO granted service 
connection for a cervical spine injury on the basis of in-
service cervical spine surgery following a neck injury.  A 20 
percent evaluation was assigned, effective from October 1968.  
This evaluation has since remained in effect and is at issue 
in this case.

During his June 1999 VA spine examination, the veteran 
complained of cervical spine pain but described no 
neurological symptoms down the arms.  The examination 
revealed mild loss of normal cervical lordosis, with no 
muscle spasm or tenderness.  Range of motion testing revealed 
flexion to 45 degrees, extension to 55 degrees, right flexion 
to 18 degrees, left flexion to 26 degrees, right rotation to 
50 degrees, and left rotation to 45 degrees.  The diagnosis 
was status postoperative degenerative disc disease and 
degenerative joint disease of the cervical spine, with 
functional loss of about a 15 percent decrease in excursion, 
strength, speed, coordination, and endurance.  X-rays 
revealed degenerative changes of the cervical spine from C3 
through C7-T1, with significant degenerative disc disease of 
C5-C6, status post fusion of C6-C7, and likely calcifications 
of the left neck.

The veteran underwent a VA bones examination in September 
2003, during which he reported neck pain that worsened with 
looking up, twisting, and turning.  He stated that he was 
currently working "doing some filing."  While he described 
radicular symptoms four times a week, he also noted that he 
could lift 30 pounds without pain.  The examination revealed 
cervical spine forward flexion to 35 degrees, backward 
extension to 15 degrees, bilateral lateral flexion to 15 
degrees, right lateral rotation to 45 degrees, and left 
lateral rotation to 35 degrees.  There was diffuse mild 
tenderness in the paracervical musculature, with mild spasm 
of the musculature in the paracervical muscles of the neck.  
The examiner rendered an assessment of cervical degenerative 
joint disease status post cervical fusion, with bilateral 
radiculopathy status post discectomy and fusion.

The RO has evaluated the veteran's cervical spine disorder 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

Under the old criteria of Diagnostic Code 5293, effective 
through September 22, 2002, a 20 percent evaluation 
contemplated moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome, characterized by 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was assigned in cases of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

For the period beginning on September 23, 2002, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a duration of at least six weeks during the 
past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; a combined range of 
motion of the cervical spine not greater than 190 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is in order 
for unfavorable ankylosis of the entire cervical spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  Thoracolumbar and cervical spine segments are to 
be evaluated separately, except where there is unfavorable 
ankylosis of both segments, which will be evaluated as a 
single disability.  The code section for intervertebral disc 
syndrome is now 5243.

The Board has reviewed the extensive criteria set forth above 
but finds no basis for an increased evaluation for the 
veteran's service-connected cervical spine disorder.  
Specifically, the veteran's disorder has been productive of 
tenderness, muscle spasm, and flexion limited to 35 degrees.  
Per the noted criteria, however, there is no evidence of 
severe intervertebral disc syndrome, incapacitating attacks 
of intervertebral disc syndrome, or ankylosis of the cervical 
spine.  The veteran's loss of motion of the cervical spine is 
more appropriately described as moderate rather than severe, 
thus precluding a higher evaluation under the old criteria of 
Diagnostic Code 5290.  Finally, while the June 1999 VA 
examiantion revealed approximately a 15 percent functional 
loss due to the veteran's cervical spine disorder, the Board 
finds that this degree of functional loss is consistent with 
the criteria for a 20 percent evlauation for this disorder 
and does not warrant an even higher evaluation.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§  4.40, 
4.45.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
residuals of a cervical discectomy and fusion.  Accordingly, 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

IV.  Arthralgia of the right ilium with large exostoses

In a November 1969 rating decision, the RO granted service 
connection for arthralgia of the right ilium with large 
exostoses in view of evidence showing that the veteran's 
right ilium area was painful following a donor site skin 
graft.  A 10 percent evaluation was assigned, effective as of 
October 1968.  This evaluation has since remained in effect 
and is at issue in this case.

During his September 2003 VA bones examination, the veteran 
reported pain in the right ilium following standing for long 
periods of time.  The examination revealed a seven centimeter 
curvilinear scar in the anterior aspect of the right ilium, 
which was "quite tender."  The pertinent diagnosis was 
arthralgia of the right ilium.

The RO has assigned a 10 percent evaluation for the veteran's 
arthralgia of the right ilium by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  See 38 C.F.R. §§ 4.20, 4.27.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See also 38 C.F.R. §§ 4.40, 4.45.

In this case, however, the veteran's objective examination 
has revealed no right ilium symptoms other than a tender 
scar.  This symptomatology is also fully contemplated in the 
criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804, which concern symptomatic scars found in covered areas 
and do not allow for an evaluation in excess of 10 percent.  
Similarly, in the absence of further evidence of limitation 
of functioning of an affected part, there is no basis for a 
higher evaluation under Diagnostic Code 7805.  The Board 
observes that these code sections were revised as of August 
30, 2002, during the pendency of this appeal, but the 
revisions were minor rather than substantive.  In short, 
there is no basis for a higher evaluation for the veteran's 
disorder.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
arthralgia of the right ilium with large exostoses, 
representing a donor site,.  Accordingly, this claim must be 
denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, 38 U.S.C.A. § 5107(b) is not 
applicable in the present case.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a cervical discectomy and fusion, currently 
evaluated as 20 percent disabling, is denied

The claim of entitlement to an increased evaluation for 
arthralgia of the right ilium with large exostoses, 
representing a donor site, currently evaluated as 10 percent 
disabling, is denied


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



